Order entered February 12, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01427-CV

                              TROY D. SHIELDS, JR., Appellant

                                                 V.

                               PATRICIA K. SHIELDS, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-19-04278-C

                                             ORDER
       Before the Court is appellant’s motion for extension of time to file his jurisdictional letter

brief. We GRANT the motion and ORDER appellant’s jurisdictional letter brief, tendered to

the Clerk of the Court on February 7, 2020, filed as of the date of this order.


                                                       /s/    BILL WHITEHILL
                                                              JUSTICE